Exhibit 10.4

 

AMENDMENT TO CONVERTIBLE PROMISSORY NOTE

 

This amendment (the “Amendment”) is made and entered into as of January 2, 2019
(“Effective Date”), by and between Zoned Properties, Inc., a Nevada corporation
(“Company”), and Alan Abrams, an Arizona resident, or registered assigns (the
“Holder”). From time to time herein, Holder and Company may be referred to
collectively as the “Parties,” and each individually as a “Party.” Capitalized
terms not otherwise defined herein shall have the meanings ascribed thereto in
the Original Note (as defined below).

 

RECITALS

 

A. Company and Holder are parties to that certain Convertible Debenture, dated
January 9, 2017, in the original aggregate principal amount of $2,000,000 (the
“Original Note”).

 

B. The Parties desire to amend the Original Note to extend the Maturity Date of
the Note from January 9, 2022 (“Original Maturity Date”) to January 9, 2030
(“Extended Maturity Date”).

 

C. Pursuant to Section 11 of the Original Note, the Original Note may only be
amended if such amendment is set forth in a writing executed by Holder.

 

D. The Company and Holder in executing the signature page attached hereto desire
to enter into this Amendment to extend the maturity date of the Original Note
from the Original Maturity Date to the Extended Maturity Date.

 

NOW, THEREFORE, in consideration of the covenants and agreements set forth
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:

 

AGREEMENT

 

1. Amendment to Introductory Paragraph. The introductory paragraph of the
Original Note is hereby deleted in its entirety and replaced with the following:

 

“Zoned Properties, Inc., a Nevada corporation (the “Company”) for value
received, hereby promises to pay to the order of Alan Abrams, an Arizona
resident, or registered assigns (the “Holder”) on the “Maturity Date” as
hereinafter defined, at the principal offices of the Company, the principal sum
set forth above (the “Principal”), and to pay interest on the outstanding
principal sum at the rate of six percent (6.0%) per annum payable quarterly due
by the 1st of each quarter following the execution of this agreement (this
“Debenture”). The Maturity Date as defined herein shall be thirteen (13) years
from the date hereof (i.e. January 9, 2030). Interest shall commence accruing on
the date hereof, be computed on the basis of a 365-day year and the actual
number of days elapsed, and shall be payable with the Principal at the Maturity
Date. All payments due hereunder, shall be made in lawful money of the United
States of America. Provided that any payment otherwise due on a Saturday, Sunday
or legal Bank holiday may be paid on the following business day. In the event
that for any reason whatsoever any interest or other consideration payable with
respect to this Debenture shall be deemed to be usurious by a court of competent
jurisdiction under the laws of the State of Nevada or the laws of any other
state governing the repayment hereof, then so much of such interest or other
consideration as shall be deemed to be usurious shall be held by the holder as
security for the repayment of the principal amount hereof and shall otherwise be
waived.”

 

 

 

 

2. Effect on Original Note and Other Documents Except as amended by the terms of
this Amendment, the terms and conditions of the Original Note and all other
documents and agreements entered into between Company and Holder in connection
with the Original Note shall remain in full force and effect.

 

3. No Waiver. No failure on the part of Holder to exercise, and no delay in
exercising, any right, power, or remedy under the Original Note or this
Amendment shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right, power, or remedy by Holder preclude any other or
further exercise thereof or the exercise of any other right, power, or remedy.
All remedies under the Original Note and this Amendment are cumulative and are
not exclusive of any other remedies provided by law. Holder shall not be deemed
to have waived any rights under the Original Note or this Amendment unless such
waiver shall be in writing and signed by Holder.

 

4. Recitals. The Parties hereto hereby agree and acknowledge that the Recitals
to this Amendment shall be incorporated and made part of this Amendment as if
fully set forth herein.

 

5. Miscellaneous. This Amendment, together with the Original Note as amended
hereby, contains the entire agreement and understanding among the Parties hereto
with respect to the subject matter hereof and thereof and supersedes all prior
and contemporaneous agreements, understandings, inducements, and conditions,
express or implied, oral or written, of any nature whatsoever with respect to
the subject matter hereof and thereof. The express terms hereof control and
supersede any course of performance and/or usage of the trade inconsistent with
any of the terms hereof. No provision of this Amendment may be amended or
modified, except by a written instrument executed by the party against whom such
amendment or modification is sought to be enforced. This Amendment and all
questions relating to its validity, interpretation, performance, and enforcement
shall be governed by and construed in accordance with the laws of the State of
Arizona, notwithstanding any Arizona or other conflict-of-law provisions to the
contrary. This Amendment may be executed in counterparts, each of which shall be
deemed to be an original as against any party whose signature appears thereon,
and all of which shall together constitute one and the same instrument. This
Amendment shall become binding when one or more counterparts hereof,
individually or taken together, shall bear the signatures of all of the parties
reflected hereon as the signatories. Any photographic or xerographic copy of
this Amendment, with all signatures reproduced on one or more sets of signature
pages, shall be considered for all purposes as if it were an executed
counterpart of this Amendment. Signatures may be given by facsimile or other
electronic transmission, and such signatures shall be fully binding on the party
sending the same.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

 

 

IN WITNESS WHEREOF, the Parties hereto have executed this Amendment as of the
date first set forth above.

 

  COMPANY:       ZONED PROPERTIES, INC.   a Nevada corporation       By: /s/
Bryan McLaren     Bryan McLaren, Chief Executive Officer       HOLDER:       /s/
Alan Abrams   Alan Abrams

 

(Signature Page to Amendment to Convertible Promissory Note)

 

 

